UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7095


DAVID MUHAMMAD, a/k/a David William Stigger,

                Plaintiff – Appellant,

          v.

WARDEN BOBBY SHEARIN,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Ellen L. Hollander, District Judge.
(1:13-cv-01072-ELH)


Submitted:   December 2, 2014             Decided:   December 4, 2014


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David William Stigger, Appellant Pro Se. Stephanie Judith
Lane-Weber, Assistant Attorney General, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David   William      Stigger    appeals    the   district       court’s

orders denying relief on his complaint filed pursuant to the

Religious   Land    Use    and   Institutionalized      Persons      Act    and   42

U.S.C. § 1983 (2012).         We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.           Muhammad v. Warden Bobby Shearin, No.

1:13-cv-01072-ELH (D. Md. Oct. 17, 2013 & June 18, 2014).                         We

dispense    with    oral    argument       because    the    facts    and    legal

contentions   are   adequately      presented    in    the   materials       before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                       2